Name: 2002/1011/EC: Decision of the European Central Bank of 19 December 2002 on the approval of the volume of coin issuance in 2003 (ECB/2002/12)
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  monetary economics;  monetary relations
 Date Published: 2002-12-31

 Avis juridique important|32002D00122002/1011/EC: Decision of the European Central Bank of 19 December 2002 on the approval of the volume of coin issuance in 2003 (ECB/2002/12) Official Journal L 358 , 31/12/2002 P. 0144 - 0145Decision of the European Central Bankof 19 December 2002on the approval of the volume of coin issuance in 2003(ECB/2002/12)(2002/1011/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Treaty establishing the European Community, and in particular to Article 106(2) thereof,Whereas:(1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (the participating Member States).(2) The participating Member States have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2003, supplemented by explanatory notes on the forecasting methodology,HAS DECIDED AS FOLLOWS:Article 1Approval of the volume of euro coins to be issued in 2003The ECB hereby approves the volume of coins to be issued by the participating Member States in 2003 as described in the following table:>TABLE>Article 2Final provisionThis Decision is addressed to the participating Member States.This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main, 19 December 2002.The President of the ECBWillem F. Duisenberg